Case
Case20-03404
     20-03404 Document
              Document13-19
                       1-19 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page11of
                                                             of20
                                                                20




                ([KLELW
$XJXVWHPDLOIURP*UHJRU\
6XHOOHQWURSWR:LOOLDP:LOOLIRUGUH
      XSGDWHGGUDIWRI1'$
        Case
        Case20-03404
             20-03404 Document
                      Document13-19
                               1-19 Filed
                                    FiledininTXSB
                                             TXSBon
                                                  on08/28/20
                                                     08/31/20 Page
                                                              Page22of
                                                                     of20
                                                                        20


From:             Suellentrop, Gregory
To:               William Williford
Cc:               Flood, Curtis; Martz, Eric; Tracy W. Krohn
Subject:          RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf Assets
Attachments:      Arena - W&T Confidentiality Agreement (K&E 8-2-20) .docx
                  Redline.pdf


William,

Please find the updated draft of the NDA attached, along with the redline. We’ve tried to find a
compromise in regards to the concerns around paragraph 8.

Please let us know if you have any questions.

Best,
Greg

Greg Suellentrop
EVERCORE | O 713.427.5767 | M 832.206.3880 | Gregory.Suellentrop@evercore.com

From: William Williford <wwilliford@wtoffshore.com>
Sent: Saturday, August 1, 2020 4:53 PM
To: Suellentrop, Gregory <Gregory.Suellentrop@Evercore.com>
Cc: Flood, Curtis <Curtis.Flood@Evercore.com>; Martz, Eric <Eric.Martz@Evercore.com>; Tracy W.
Krohn <tracy@wtoffshore.com>
Subject: Re: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL]RE: [EXTERNAL] Arena Offer - GOM Shelf
Assets

   CAUTION: This email originated from outside of Evercore. Do not click links or open
   attachments unless you recognize the sender and are expecting the attachment or link.



Gregory,


Per your request, I have attached the redline of the NDA that we are ready to sign. Please
review and let us know timing to get this approved and signed. I would also request a full
copy of Arena’s 2019 financials. We have seen a brief excerpt of Arena’s 2019 financials and
request from you the full, audited financials of the company for 2019. We need to review
these financials in order to complete our evaluation. Please provide them to us immediately,
time is of the essence.


Best regards,


William




                                                                                                            001
      Case
      Case20-03404
           20-03404 Document
                    Document13-19
                             1-19 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on08/28/20
                                                   08/31/20 Page
                                                            Page33of
                                                                   of20
                                                                      20




                            CONFIDENTIALITY A G R E E M E N T

        THIS CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into the 1st day
of August, 2020 by and between Arena Energy, LP, a Delaware limited partnership with offices
located at 2103 Research Forest Drive, Suite 400, The Woodlands, Texas 77380 on behalf of
itself and its subsidiaries (collectively, the “Discloser”), and W&T Offshore Inc., a legal entity
formed under the laws of Texas with offices located at 9 Greenway Plaza Suite 300 Houston,
Texas 77046 (“Recipient”). Discloser and Recipient are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties”.

        WHEREAS, Recipient has requested that it be permitted to examine certain information in
the possession of Discloser regarding the oil and gas properties, interests and assets described on
Exhibit “A” attached hereto and incorporated herein (the “Properties”) for the sole purpose of
determining whether or not to pursue the opportunity of entering into an agreement with Discloser
for the purchase of the Properties (the “Transaction”) and for negotiating any such agreement (the
“Purpose”); and

        WHEREAS, in order to enable Recipient to evaluate the Properties solely for the Purpose,
Discloser has agreed to furnish Recipient with certain confidential and proprietary data and
information pursuant to this Agreement which may include, but is not limited to, geological and
geophysical information; well logs; engineering, drilling, and wellbore information and reports;
cashflow forecasts; reserve studies; maps; field studies, financial and tax information and analyses;
leases, licenses, concessions, permits, and contracts of all kinds; production, price, and reserves
information; and agreements for production transportation, treating, processing, and marketing
regarding the Properties (collectively, “Materials”).

       NOW, THEREFORE, in consideration of the disclosure and divulgence of the
Materials to Recipient and of the covenants herein contained, Recipient and Discloser
hereby agree as follows:

1.     Except as provided in Sections 2 , 3 and 8 below, Recipient and its Representatives (defined
       below) shall, without the prior written consent of Discloser:

       (a) Not use or allow the use of the Materials or any notes, copies, summaries,
           analyses, studies, forecasts, or other materials, information, or conclusions
           derived from the inspection, examination, or evaluation of the Materials, whether
           prepared by the Discloser or the Recipient or any of their respective Representatives or
           others which contain or reflect or are generated from, any of the Materials
           (collectively, “Derivatives”) except for the Purpose;

       (b) Not disclose or allow the disclosure to any person (defined below) of all or any
           portion of the Materials or Derivatives (collectively, “Confidential Information”);

       (c) Not disclose or allow the disclosure to any person of any correlation existing between
           the Confidential Information and public information; and

       (d) Not disclose or allow the disclosure to any person the fact that the Confidential
           Information has been made available to Recipient or that discussions or



                                             Page 1 of 8
                                                                                               002
     Case
     Case20-03404
          20-03404 Document
                   Document13-19
                            1-19 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page44of
                                                                  of20
                                                                     20




          negotiations are taking place concerning the Properties, the Transaction or the
          Purpose or any of the terms, conditions, or other facts with respect thereto,
          including the status thereof; and

      (e) Treat, and cause to be to treated, all Confidential Information as strictly
          confidential.

      As used herein, the term “person” shall be broadly interpreted to include the media, any
      individual, and any corporation, partnership, group, governmental unit or agency, or any
      other entity.

      As used herein, the term “Representatives” shall mean, with respect to a Party, its affiliates
      and its and its affiliate’s officers, directors, employees, agents and advisors (including its
      and its affiliates’ financial advisors, attorneys, accountants and other consultants), and, to
      the extent permitted by Section 7, any actual or potential financing sources (debt, equity or
      otherwise) or co-bidders.

2.    Notwithstanding the provisions of Section 1, Recipient may make the disclosures described
      therein without Discloser’s prior written consent to Recipient’s Representatives who (i)
      have a strict need to know for the Purpose, and (ii) have agreed in writing prior to being
      given access to the Confidential Information to be bound by the terms of this Agreement to
      the same extent as if they were parties hereto. Recipient agrees to and shall be liable for any
      breach of this Agreement by any of its Representatives.

3.    The obligations in Section 1 shall not apply to:

      (a) Information which at the time of disclosure hereunder was previously developed
          by Recipient or its Representatives and already in their possession;

      (b) Information which at the time of disclosure hereunder was in the public domain
          or which thereafter becomes part of the public domain through no action or failure
          to act on the part of Recipient or its Representatives; and

      (c) Information which at the time of disclosure hereunder was or is thereafter lawfully
          acquired by Recipient or its Representatives from a source other than Discloser or
          its Representatives, provided that Recipient and its Representatives reasonably
          believe, after diligent inquiry, that such source was not under an obligation of
          confidence with respect thereto and did not acquire such information directly or
          indirectly from Discloser.

4.    Discloser retains all rights, titles, and interests in and to the Materials. At any time
      when requested in writing by Discloser, Recipient shall promptly, but in no more than
      five (5) business days, return to Discloser all Materials and destroy all Derivatives
      without retaining any copies thereof. Notwithstanding the above, Recipient may retain
      such electronic copies of the Confidential Information as are made by Recipient in the
      normal course of its routine electronic file back-up procedures provided that Recipient
      shall not access or use such Confidential Information and such files shall be destroyed in
      accordance with such procedures, but in no event later than six (6) months after



                                            Page 2 of 8
                                                                                                003
       Case
       Case20-03404
            20-03404 Document
                     Document13-19
                              1-19 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on08/28/20
                                                    08/31/20 Page
                                                             Page55of
                                                                    of20
                                                                       20




        Recipient’s receipt of the written request described above. Upon Discloser’s request,
        Recipient shall promptly provide written certification to Discloser that it has complied with
        the terms of this Section 4. Notwithstanding the return of the Materials or the destruction
        of the Derivatives, Recipient shall continue to be bound by its confidentiality and other
        obligations under this Agreement.

5.      If Recipient or its Representatives are requested or required by oral question, written
        interrogatories, request for information or documents, subpoena, or similar process to
        disclose Confidential Information, Recipient shall promptly notify Discloser of such request,
        requirement, or proceeding in order to afford Discloser an opportunity to seek a protective
        order or other assurance that the Confidential Information will not be disclosed or
        disseminated by the recipient(s) thereof. Upon Discloser’s request, Recipient shall cooperate
        with Discloser to seek and obtain such a protective order or other assurance. If Discloser is
        unable to obtain or does not seek such a protective order or other assurance, then Recipient
        may disclose only such portions of the Confidential Information that Recipient or its
        Representatives are advised by their counsel they are legally compelled to disclose under
        pain or liability for contempt, censure, or penalty.

6.      This Agreement shall not be construed or implied to, and nothing herein shall, obligate
        Discloser to (i) furnish any specific information or type of information to Recipient or its
        Representatives or (ii) enter into any type of further agreement with Recipient. Discloser may
        reject any and all bids for the Properties at any time, may change the transaction procedures
        and may enter into any agreement with any other person, in each case at any time and without
        notice to the Recipient or any of its Representatives. There shall be no binding agreement
        between Discloser and Recipient for a Transaction unless and until a final definitive
        agreement for the Transaction has been fully signed and delivered by both Discloser and
        Recipient.

7.      Recipient represents that, other than as disclosed to Discloser in writing prior to the execution
        of this Agreement, neither Recipient nor any of its Representatives has entered into, directly
        or indirectly, any agreement or understanding with any person (other than any of Recipient’s
        Representatives) with respect to a possible Transaction or that could otherwise affect such
        person’s decisions or actions with respect to a possible transaction involving the Discloser.

     8. Without the prior written consent of the Discloser, neither Recipient nor any of its
        Representatives who are aware of the possible Transaction will initiate or cause to be
        initiated (other than through the specific contacts designated in writing by Discloser) any: (a)
        communication concerning the Confidential Information, the Transaction or the Discloser
        and its affiliates; (b) requests for meetings with management in connection with a possible
        Transaction; or (c) communication relating to the business of Discloser or any of its affiliates
        or a possible Transaction, in each case with any officer, director or employee of Discloser or
        any of its affiliates. Additionally, Recipient will not, directly or indirectly, (i) communicate
        with any contractor, customer, lender or creditor of Discloser or any of its affiliates regarding
        the Discloser or its affiliates, including, without limitation, in connection with the possible
        Transaction (or Recipient’s evaluation thereof), or (ii) acquire (whether through assignment,
        purchase, participation, tender, exchange or otherwise) any interest in any claims against, or
        any debt of, equity interests in or other securities of, the Discloser or any of its affiliates, in
        each case without the prior written consent of the Discloser.



                                                Page 3 of 8
                                                                                                    004
      Case
      Case20-03404
           20-03404 Document
                    Document13-19
                             1-19 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on08/28/20
                                                   08/31/20 Page
                                                            Page66of
                                                                   of20
                                                                      20




       Notwithstanding the foregoing, the Recipient shall be permitted to communicate with Wells
       Fargo Bank, National Association, solely in its capacity as administrative agent (the “RBL
       Facility Agent”) under that certain Second Amended and Restated Credit Agreement, dated
       as of December 30, 2009 (as amended and as may be amended hereafter, the “RBL
       Facility”), among the Discloser, as borrower, each of the lenders from time to time party
       thereto, and the RBL Facility Agent, as administrative agent, regarding the Discloser or any
       of its affiliates, including without limitation, in connection with the possible Transaction (or
       Recipient’s evaluation thereof); provided, however, prior to any such communication
       between the RBL Facility Agent and Recipient, the RBL Facility Agent shall first agree in a
       written undertaking delivered to Recipient and Discloser not to disclose (y) any aspect of
       such communications, including that communications are ongoing between W&T and the
       RBL Facility Agent, with the other lenders party to the RBL Facility without first obtaining
       the express written consent of Discloser, and (z) any information about any other bids,
       bidders, transactions, or potential transactions regarding the Properties.

9.     RECIPIENT ACKNOWLEDGES (i) THE INHERENT RISK OF ERROR IN THE
       ACQUISITION, PROCESSING, AND INTERPRETATION OF GEOLOGICAL,
       GEOPHYSICAL AND RESERVE DATA AND INTERPRETATIVE DATA OF ALL
       KINDS, AND (ii) THAT NEITHER DISCLOSER NOR ANY OF ITS
       REPRESENTATIVES     MAKES ANY REPRESENTATIONS OR WARRANTIES,
       EXPRESS OR IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, AS TO
       THE ACCURACY, QUALITY OR COMPLETENESS OF THE CONFIDENTIAL
       INFORMATION. RECIPIENT AGREES THAT NEITHER DISCLOSER NOR ANY OF
       ITS REPRESENTATIVES SHALL BE LIABLE TO RECIPIENT OR ANY OTHER
       PERSONS IN CONTRACT, TORT, OR OTHERWISE RESULTING FROM USE OF OR
       RELIANCE UPON ANY CONFIDENTIAL INFORMATION BY RECIPIENT OR ITS
       REPRESENTATIVES. RECIPIENT ALSO AGREES THAT ONLY THOSE SPECIFIC
       REPRESENTATIONS AND WARRANTIES WHICH MAY BE MADE TO RECIPIENT OR
       ITS REPRESENTATIVES BY DISCLOSER IN A DEFINITIVE AGREEMENT COVERING
       THE TRANSACTION CONTEMPLATED HEREBY (WHEN AND IF THE SAME IS
       MADE) SHALL HAVE LEGAL EFFECT.

10.    No failure or delay by Discloser in exercising any right, power, privilege, or remedy
       hereunder shall operate or be construed as a waiver thereof or preclude the exercise of
       any other or future right, power, privilege, or remedy. No waiver by any party of any of
       the provisions hereof shall be effective unless explicitly set out in writing and signed by
       the party so waiving. No waiver by a Party shall operate or be construed as a waiver in
       respect of any failure, breach, or default not expressly identified by such written waiver,
       whether of a similar or different character, and whether occurring before or after that
       waiver.

11.    Neither Party may assign this Agreement or any of their rights or obligations hereunder
       without the prior written consent of the other Party and any such attempted assignment
       without such prior written consent shall be null and void. Any consents requested under this
       Section shall not be unreasonably withheld, conditioned or delayed.

12.    This Agreement shall terminate eighteen (18) months from the date hereof.

13.    This Agreement shall be binding upon each Party and their respective successors and


                                             Page 4 of 8
                                                                                                 005
      Case
      Case20-03404
           20-03404 Document
                    Document13-19
                             1-19 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on08/28/20
                                                   08/31/20 Page
                                                            Page77of
                                                                   of20
                                                                      20




       permitted assigns.

14.    Except as otherwise provided herein, all notices that are required or may be given
       pursuant to this Agreement shall be sufficient in all respects if given in writing and
       delivered personally, by facsimile, or by recognized courier service, as follows:

       If to Recipient:

               W&T Offshore Inc.
               9 Greenway Plaza Suite 300
               Houston, Texas 77046
               Attn: William Williford, EVP GOM Operations
               Telephone:
               Email: wwilliford@wtoffshore.com

       If to Discloser:

               Arena Energy, LP
               2103 Research Forest Drive, Suite 400
               The Woodlands, Texas 77380
               Attn: Ed Menger, Interim General Counsel
               Telephone: 281-681-9500
               Email: EMenger@arenaenergy.com

15.    Without prejudice to any rights or remedies that Discloser or any of its affiliates may
       have, Recipient acknowledges and agrees that neither damages nor an account of profits
       would be an adequate remedy for any breach by Recipient or its Representatives of the
       provisions of this Agreement and that, accordingly, Discloser shall be entitled to
       seek equitable relief including, but not limited to, injunctive relief and specific
       performance, without proof of actual damages, for any breach or anticipated or
       threatened breach of this Agreement. Recipient shall reimburse Discloser for any
       costs incurred including, but not limited to, attorneys’ fees, costs of court, witness fees
       and expenses, claims, demands or liabilities arising directly or indirectly out of any such
       breach or anticipated or threatened breach.

16.    The invalidity of any one or more provisions of this Agreement shall not affect the validity of
       this Agreement as a whole, and in case of any such invalidity, this Agreement shall be
       construed as if the invalid provision had not been included herein.

17.    This Agreement may be executed in multiple counterparts, each of which taken together shall
       constitute one Agreement. This Agreement shall be effective when it has been executed and
       delivered by both Parties. A signed copy of this Agreement delivered by email or other means
       of electronic transmission shall be deemed to have the same legal effect as delivery of an
       original signed copy of this Agreement.

18.    No modifications or amendments to this Agreement shall be binding on the Parties unless
       and until such modifications or amendments are executed in writing by an authorized
       representative of each Party.



                                             Page 5 of 8
                                                                                                006
        Case
        Case20-03404
             20-03404 Document
                      Document13-19
                               1-19 Filed
                                    FiledininTXSB
                                             TXSBon
                                                  on08/28/20
                                                     08/31/20 Page
                                                              Page88of
                                                                     of20
                                                                        20




19.      This Agreement shall be governed by, and construed in accordance with, the laws of the
         State of Texas, without giving effect to principles of conflict of law. Venue for any dispute
         between the Parties shall exclusively rest with any state or federal court located in Harris
         County, Texas.

20.      To the extent that any Confidential Information includes materials or other information
         subject to the attorney-client privilege, work product doctrine, or any other applicable
         privilege or doctrine concerning pending or threatened legal proceedings or governmental
         investigations, the Parties understand and agree that they have a commonality of interest with
         respect to such matters and it is their desire, intention, and mutual understanding that the
         sharing of such material or other information is not intended to, and shall not, waive or
         diminish in any way the confidentiality of such material or information or its continued
         protection under the attorney-client privilege, work product doctrine, or other applicable
         privilege or doctrine as a result of disclosing any Confidential Information (including
         Confidential Information related to pending or threatened litigation) to the Recipient or any
         of its Representatives.

      21. Recipient hereby further acknowledges and agrees that Discloser would be irreparably
          injured by any breach of, or failure to comply with, this Agreement by Recipient or its
          Representatives and that money damages are an inadequate remedy for an actual or
          threatened breach of this Agreement or any failure to comply with this Agreement because of
          the difficulty of ascertaining the amount of damage that will be suffered by Discloser in the
          event of any such breach or failure to comply. Therefore, Recipient agrees to the granting of
          specific performance of this Agreement and injunctive or other equitable relief in favor of
          Discloser as a remedy for any such breach or failure to comply, without proof of actual
          damages, and Recipient further waives any requirement for the securing or posting of any
          bond in connection with any such remedy. Such remedy shall not be deemed to be the
          exclusive remedy for Recipient’s breach of, or failure to comply with, this Agreement, but
          shall be in addition to all other remedies available at law or in equity. In the event of any
          breach of, or failure to comply with, this Agreement by Recipient or its Representatives,
          Recipient agrees to reimburse Discloser promptly upon demand for all out of pocket costs
          and expenses reasonably incurred by it and its Representatives in the enforcement of its rights
          hereunder (including, without limitation, reasonable fees and disbursements of counsel).
          Recipient hereby agrees to indemnify and hold harmless Discloser and its Representatives
          from and against any damage, claim, loss, obligation, liability, penalty, cost or expense
          (including reasonable fees and disbursements of counsel and the cost of enforcing this
          indemnity) arising out of or resulting from (i) any disclosure or use of Confidential
          Information contrary to the terms of this Agreement by Recipient or its Representatives, or
          (ii) any other breach of, or failure to comply with, the terms of this agreement by Recipient or
          its Representatives


                                         *       *       *       *




                                                Page 6 of 8
                                                                                                    007
     Case
     Case20-03404
          20-03404 Document
                   Document13-19
                            1-19 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page99of
                                                                  of20
                                                                     20




      IN WITNESS WHEREOF, the duly authorized representatives of the Parties have caused this
Agreement to be executed on the date first written above.


RECIPIENT:                                    DISCLOSER:

W&T OFFSHORE INC.                             ARENA ENERGY, LP
                                              By: Arena Energy 2020 II GP, LLC,
                                                  its general partner
                                              By: W.R. Day Energy Holdings, LP,
By:                                               its sole member
Name:                                         By: Arena Energy 2020 GP, LLC,
Title:                                            its general partner
                                              By: Arena Energy GP, LLC,
                                                  its sole member


                                              By:
                                              Name: John Edward Menger
                                              Title: Interim General Counsel




                                         Page 7 of 8
                                                                                       008
Case
Case20-03404
     20-03404 Document
              Document13-19
                       1-19 Filed
                            Filedin
                                  inTXSB
                                    TXSBon
                                         on08/28/20
                                           08/31/20 Page
                                                    Page10
                                                         10of
                                                           of20
                                                              20




                           EXHIBIT A

TO THAT CERTAIN CONFIDENTIALITY AGREEMENT DATED ___________, 2020
                        BY AND BETWEEN
                                           , AS RECIPIENT,
                              AND
                 ARENA ENERGY, LP, AS DISCLOSER


                   DESCRIPTION OF PROPERTIES




                                                                009
        Case
        Case20-03404
             20-03404 Document
                      Document13-19
                               1-19 Filed
                                    Filedin
                                          inTXSB
                                            TXSBon
                                                 on08/28/20
                                                   08/31/20 Page
                                                            Page11
                                                                 11of
                                                                   of20
                                                                      20




                            CONFIDENTIALITY A G R E E M E N T

        THIS CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into the 1st day of
August, 2020 by and between Arena Energy, LP, a Delaware limited partnership with offices
located at 2103 Research Forest Drive, Suite 400, The Woodlands, Texas 77380 on behalf of
itself and its subsidiaries (collectively, the “Discloser”), and W&T Offshore Inc., a legal entity
formed under the laws of Texas with offices located at 9 Greenway Plaza Suite 300 Houston,
Texas 77046 (“Recipient”). Discloser and Recipient are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties”.

        WHEREAS, Recipient has requested that it be permitted to examine certain information in
the possession of Discloser regarding the oil and gas properties, interests and assets described on
Exhibit “A” attached hereto and incorporated herein (the “Properties”) for the sole purpose of
determining whether or not to pursue the opportunity of entering into an agreement with Discloser
for the purchase of the Properties (the “Transaction”) and for negotiating any such agreement (the
“Purpose”); and

        WHEREAS, in order to enable Recipient to evaluate the Properties solely for the Purpose,
Discloser has agreed to furnish Recipient with certain confidential and proprietary data and
information pursuant to this Agreement which may include, but is not limited to, geological and
geophysical information; well logs; engineering, drilling, and wellbore information and reports;
cashflow forecasts; reserve studies; maps; field studies, financial and tax information and analyses;
leases, licenses, concessions, permits, and contracts of all kinds; production, price, and reserves
information; and agreements for production transportation, treating, processing, and marketing
regarding the Properties (collectively, “Materials”).

       NOW, THEREFORE, in consideration of the disclosure and divulgence of the
Materials to Recipient and of the covenants herein contained, Recipient and Discloser
hereby agree as follows:

1.     Except as provided in Sections 2 , 3 and 8 below, Recipient and its Representatives (defined
       below) shall not, without the prior written consent of Discloser:

       (a) UseNot use or allow the use of the Materials or any notes, copies, summaries,
           analyses, studies, forecasts, or other materials, information, or conclusions
           derived from the inspection, examination, or evaluation of the Materials, whether
           prepared by the Discloser or the Recipient or any of their respective Representatives or
           others which contain or reflect or are generated from, any of the Materials
           (collectively, “Derivatives”) except for the Purpose;

       (b) DiscloseNot disclose or allow the disclosure to any person (defined below) of all
           or any portion of the Materials or Derivatives (collectively, “Confidential
           Information”);

       (c) DiscloseNot disclose or allow the disclosure to any person of any correlation existing
           between the Confidential Information and public information; and

       (d) DiscloseNot disclose or allow the disclosure to any person the fact that the



                                            Page 1 of 10
                                                                                                 010
     Case
     Case20-03404
          20-03404 Document
                   Document13-19
                            1-19 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on08/28/20
                                                08/31/20 Page
                                                         Page12
                                                              12of
                                                                of20
                                                                   20




         Confidential Information has been made available to Recipient or that discussions
         or negotiations are taking place concerning the Properties, the Transaction or the
         Purpose or any of the terms, conditions, or other facts with respect thereto, including
         the status thereof; and

      (e) Treat, and cause to be to treated, all Confidential Information as strictly confidential.

      As used herein, the term “person” shall be broadly interpreted to include the media, any
      individual, and any corporation, partnership, group, governmental unit or agency, or any
      other entity.

      As used herein, the term “Representatives” shall mean, with respect to a Party, its affiliates
      and its and its affiliate’s officers, directors, employees, agents and advisors (including its
      and its affiliates’ financial advisors, attorneys, accountants and other consultants), and, to
      the extent permitted by Section 7, any actual or potential financing sources (debt, equity or
      otherwise) or co-bidders.

2.    Notwithstanding the provisions of Section 1, Recipient may make the disclosures described
      therein without Discloser’s prior written consent to Recipient’s Representatives who (i)
      have a strict need to know for the Purpose, and (ii) have agreed in writing prior to being
      given access to the Confidential Information to be bound by the terms of this Agreement to
      the same extent as if they were parties hereto. Recipient agrees to and shall be liable for
      any breach of this Agreement by any of its Representatives.

3.    The obligations in Section 1 shall not apply to:

      (a) Information which at the time of disclosure hereunder was previously developed
          by Recipient or its Representatives and already in their possession;

      (b) Information which at the time of disclosure hereunder was in the public domain
          or which thereafter becomes part of the public domain through no action or failure
          to act on the part of Recipient or its Representatives; and

      (c) Information which at the time of disclosure hereunder was or is thereafter lawfully
          acquired by Recipient or its Representatives from a source other than Discloser or
          its Representatives, provided that Recipient and its Representatives reasonably
          believe, after diligent inquiry, that such source was not under an obligation of
          confidence with respect thereto and did not acquire such information directly or
          indirectly from Discloser.

4.    Discloser retains all rights, titles, and interests in and to the Materials. At any time
      when requested in writing by Discloser, Recipient shall promptly, but in no more than
      five (5) business days, return to Discloser all Materials and destroy all Derivatives
      without retaining any copies thereof. Notwithstanding the above, Recipient may retain
      such electronic copies of the Confidential Information as are made by Recipient in the
      normal course of its routine electronic file back-up procedures provided that Recipient
      shall not access or use such Confidential Information and such files shall be destroyed in
      accordance with such procedures, but in no event later than six (6) months after



                                           Page 2 of 10
                                                                                               011
      Case
      Case20-03404
           20-03404 Document
                    Document13-19
                             1-19 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page13
                                                               13of
                                                                 of20
                                                                    20




        Recipient’s receipt of the written request described above. Upon Discloser’s request,
        Recipient shall promptly provide written certification to Discloser that it has complied with
        the terms of this Section 4. Notwithstanding the return of the Materials or the destruction
        of the Derivatives, Recipient shall continue to be bound by its confidentiality and other
        obligations under this Agreement.

5.      If Recipient or its Representatives are requested or required by oral question, written
        interrogatories, request for information or documents, subpoena, or similar process to
        disclose Confidential Information, Recipient shall promptly notify Discloser of such request,
        requirement, or proceeding in order to afford Discloser an opportunity to seek a protective
        order or other assurance that the Confidential Information will not be disclosed or
        disseminated by the recipient(s) thereof. Upon Discloser’s request, Recipient shall cooperate
        with Discloser to seek and obtain such a protective order or other assurance. If Discloser is
        unable to obtain or does not seek such a protective order or other assurance, then Recipient
        may disclose only such portions of the Confidential Information that Recipient or its
        Representatives are advised by their counsel they are legally compelled to disclose under
        pain or liability for contempt, censure, or penalty.

6.      This Agreement shall not be construed or implied to, and nothing herein shall, obligate
        Discloser to (i) furnish any specific information or type of information to Recipient or its
        Representatives or (ii) enter into any type of further agreement with Recipient. Discloser may
        reject any and all bids for the Properties at any time, may change the transaction procedures
        and may enter into any agreement with any other person, in each case at any time and
        without notice to the Recipient or any of its Representatives. There shall be no binding
        agreement between Discloser and Recipient for a Transaction unless and until a final
        definitive agreement for the Transaction has been fully signed and delivered by both
        Discloser and Recipient.

7.      Recipient represents that, other than as disclosed to Discloser in writing prior to the
        execution of this Agreement, neither Recipient nor any of its Representatives has entered
        into, directly or indirectly, any agreement or understanding with any person (other than any
        of Recipient’s Representatives) with respect to a possible Transaction or that could otherwise
        affect such person’s decisions or actions with respect to a possible transaction involving the
        Discloser.

     8. Without the prior written consent of the Discloser, neither Recipient nor any of its
        Representatives who are aware of the possible Transaction will initiate or cause to be
        initiated (other than through the specific contacts designated in writing by Discloser) any: (a)
        communication concerning the Confidential Information, the Transaction or the Discloser
        and its affiliates; (b) requests for meetings with management in connection with a possible
        Transaction; or (c) communication relating to the business of Discloser or any of its affiliates
        or a possible Transaction, in each case with any officer, director or employee of Discloser or
        any of its affiliates. Additionally, Recipient will not, directly or indirectly, (i) communicate
        with any contractor, customer, lender or creditor of Discloser or any of its affiliates
        regarding the Discloser or its affiliates, including, without limitation, in connection with the
        possible Transaction (or Recipient’s evaluation thereof),.. Nothing in this Agreement is
        intended to prohibit Recipient from communicating with any lender or creditor of Discloser
        or (ii) acquire (whether through assignment, purchase, participation, tender, exchange



                                              Page 3 of 10
                                                                                                  012
      Case
      Case20-03404
           20-03404 Document
                    Document13-19
                             1-19 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page14
                                                               14of
                                                                 of20
                                                                    20




       or otherwise) any interest in any claims against, or any debt of, equity interests in or
       other securities of, the Discloser or any of its affiliates, in each case without the prior
       written consent of the Discloser.¶
       ¶
       Notwithstanding the foregoing, the Recipient shall be permitted to communicate with
       Wells Fargo Bank, National Association, solely in its capacity as administrative agent
       (the “RBL Facility Agent”) under that certain Second Amended and Restated Credit
       Agreement, dated as of December 30, 2009 (as amended and as may be amended
       hereafter, the “RBL Facility”), among the Discloser, as borrower, each of the lenders
       from time to time party thereto, and the RBL Facility Agent, as administrative agent,
       regarding the Discloser or any of its affiliates, including without limitation, in connection
       with the possible Transaction (or Recipient’s evaluation thereof); provided, however, prior
       to any such communication between the RBL Facility Agent and Recipient, the RBL
       Facility Agent shall first agree in a written undertaking delivered to Recipient and
       Discloser not to disclose (y) any aspect of such communications, including that
       communications are ongoing between W&T and the RBL Facility Agent, with the other
       lenders party to the RBL Facility without first obtaining the express written consent of
       Discloser, and (z) any information about any other bids, bidders, transactions, or
       potential transactions regarding the Properties.

9.     RECIPIENT ACKNOWLEDGES (i) THE INHERENT RISK OF ERROR IN THE
       ACQUISITION, PROCESSING, AND INTERPRETATION OF GEOLOGICAL,
       GEOPHYSICAL AND RESERVE DATA AND INTERPRETATIVE DATA OF ALL
       KINDS, AND (ii) THAT NEITHER DISCLOSER NOR ANY OF ITS
       REPRESENTATIVES     MAKES ANY REPRESENTATIONS OR WARRANTIES,
       EXPRESS OR IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, AS TO
       THE ACCURACY, QUALITY OR COMPLETENESS OF THE CONFIDENTIAL
       INFORMATION. RECIPIENT AGREES THAT NEITHER DISCLOSER NOR ANY OF
       ITS REPRESENTATIVES SHALL BE LIABLE TO RECIPIENT OR ANY OTHER
       PERSONS IN CONTRACT, TORT, OR OTHERWISE RESULTING FROM USE OF OR
       RELIANCE UPON ANY CONFIDENTIAL INFORMATION BY RECIPIENT OR ITS
       REPRESENTATIVES. RECIPIENT ALSO AGREES THAT ONLY THOSE SPECIFIC
       REPRESENTATIONS AND WARRANTIES WHICH MAY BE MADE TO RECIPIENT OR
       ITS REPRESENTATIVES BY DISCLOSER IN A DEFINITIVE AGREEMENT COVERING
       THE TRANSACTION CONTEMPLATED HEREBY (WHEN AND IF THE SAME IS MADE)
       SHALL HAVE LEGAL EFFECT.

10.    No failure or delay by Discloser in exercising any right, power, privilege, or remedy
       hereunder shall operate or be construed as a waiver thereof or preclude the exercise of
       any other or future right, power, privilege, or remedy. No waiver by any party of any of
       the provisions hereof shall be effective unless explicitly set out in writing and signed by
       the party so waiving. No waiver by a Party shall operate or be construed as a waiver in
       respect of any failure, breach, or default not expressly identified by such written waiver,
       whether of a similar or different character, and whether occurring before or after that
       waiver.

11.    Neither Party may assign this Agreement or any of their rights or obligations hereunder
       without the prior written consent of the other Party and any such attempted assignment



                                           Page 4 of 10
                                                                                              013
      Case
      Case20-03404
           20-03404 Document
                    Document13-19
                             1-19 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page15
                                                               15of
                                                                 of20
                                                                    20




       without such prior written consent shall be null and void. Any consents requested under this
       Section shall not be unreasonably withheld, conditioned or delayed.

12.    This Agreement shall terminate oneeighteen (118) yearmonths from the date hereof.

13.    This Agreement shall be binding upon each Party and their respective successors and
       permitted assigns.

14.    Except as otherwise provided herein, all notices that are required or may be given pursuant
       to this Agreement shall be sufficient in all respects if given in writing and delivered
       personally, by facsimile, or by recognized courier service, as follows:

       If to Recipient:

               W&T Offshore Inc.
               9 Greenway Plaza Suite 300
               Hoouston, Texas 77046¶
               <INSERT ADDRESS>
               Attn: William Williford, EVP GOM Operations
               Telephone:
               Email: wwilliford@wtoffshore.com

       If to Discloser:

               Arena Energy, LP
               2103 Research Forest Drive, Suite 400
               The Woodlands, Texas 77380
               Attn: SVP – Business Development             ¶
               Telephone: 281-681-9500¶
               Email: caps@arenaenergy.com¶
¶
       With a copy to:¶
¶
               Arena Energy, LP¶
               2103 Research Forest Drive, Suite 400¶
               The Woodlands, Texas 77380¶Attn: SVP –Ed Menger, Interim General Counsel

               Telephone: 281-681-9500
               Email: sweatherholt@arenaenergy.comEMenger@arenaenergy.com

15.    Without prejudice to any rights or remedies that Discloser or any of its affiliates may
       have, Recipient acknowledges and agrees that neither damages nor an account of profits
       would be an adequate remedy for any breach by Recipient or its Representatives of the
       provisions of this Agreement and that, accordingly, Discloser shall be entitled to
       seek equitable relief including, but not limited to, injunctive relief and specific
       performance, without proof of actual damages, for any breach or anticipated or
       threatened breach of this Agreement. Recipient shall reimburse Discloser for any costs


                                           Page 5 of 10
                                                                                             014
       Case
       Case20-03404
            20-03404 Document
                     Document13-19
                              1-19 Filed
                                   Filedin
                                         inTXSB
                                           TXSBon
                                                on08/28/20
                                                  08/31/20 Page
                                                           Page16
                                                                16of
                                                                  of20
                                                                     20




         incurred including, but not limited to, attorneys’ fees, costs of court, witness fees and
         expenses, claims, demands or liabilities arising directly or indirectly out of any such breach
         or anticipated or threatened breach.

16.      The invalidity of any one or more provisions of this Agreement shall not affect the validity of
         this Agreement as a whole, and in case of any such invalidity, this Agreement shall be
         construed as if the invalid provision had not been included herein.

17.      This Agreement may be executed in multiple counterparts, each of which taken together shall
         constitute one Agreement. This Agreement shall be effective when it has been executed and
         delivered by both Parties. A signed copy of this Agreement delivered by email or other means
         of electronic transmission shall be deemed to have the same legal effect as delivery of an
         original signed copy of this Agreement.

18.      No modifications or amendments to this Agreement shall be binding on the Parties unless
         and until such modifications or amendments are executed in writing by an authorized
         representative of each Party.

19.      This Agreement shall be governed by, and construed in accordance with, the laws of the
         State of Texas, without giving effect to principles of conflict of law. Venue for any dispute
         between the Parties shall exclusively rest with any state or federal court located in Harris
         County, Texas.

20.      To the extent that any Confidential Information includes materials or other information
         subject to the attorney-client privilege, work product doctrine, or any other applicable
         privilege or doctrine concerning pending or threatened legal proceedings or governmental
         investigations, the Parties understand and agree that they have a commonality of interest with
         respect to such matters and it is their desire, intention, and mutual understanding that the
         sharing of such material or other information is not intended to, and shall not, waive or
         diminish in any way the confidentiality of such material or information or its continued
         protection under the attorney-client privilege, work product doctrine, or other applicable
         privilege or doctrine as a result of disclosing any Confidential Information (including
         Confidential Information related to pending or threatened litigation) to the Recipient or any
         of its Representatives.

      21. Recipient hereby further acknowledges and agrees that Discloser would be irreparably
          injured by any breach of, or failure to comply with, this Agreement by Recipient or its
          Representatives and that money damages are an inadequate remedy for an actual or
          threatened breach of this Agreement or any failure to comply with this Agreement because of
          the difficulty of ascertaining the amount of damage that will be suffered by Discloser in the
          event of any such breach or failure to comply. Therefore, Recipient agrees to the granting of
          specific performance of this Agreement and injunctive or other equitable relief in favor of
          Discloser as a remedy for any such breach or failure to comply, without proof of actual
          damages, and Recipient further waives any requirement for the securing or posting of any
          bond in connection with any such remedy. Such remedy shall not be deemed to be the
          exclusive remedy for Recipient’s breach of, or failure to comply with, this Agreement, but
          shall be in addition to all other remedies available at law or in equity. In the event of any
          breach of, or failure to comply with, this Agreement by Recipient or its Representatives,
          Recipient agrees to reimburse Discloser promptly upon demand for all out of pocket costs


                                              Page 6 of 10
                                                                                                  015
Case
Case20-03404
     20-03404 Document
              Document13-19
                       1-19 Filed
                            Filedin
                                  inTXSB
                                    TXSBon
                                         on08/28/20
                                           08/31/20 Page
                                                    Page17
                                                         17of
                                                           of20
                                                              20




 and expenses reasonably incurred by it and its Representatives in the enforcement of its
 rights hereunder (including, without limitation, reasonable fees and disbursements of
 counsel). Recipient hereby agrees to indemnify and hold harmless Discloser and its
 Representatives from and against any damage, claim, loss, obligation, liability, penalty, cost
 or expense (including reasonable fees and disbursements of counsel and the cost of enforcing
 this indemnity) arising out of or resulting from (i) any disclosure or use of Confidential
 Information contrary to the terms of this Agreement by Recipient or its Representatives, or
 (ii) any other breach of, or failure to comply with, the terms of this agreement by Recipient
 or its Representatives


                               *       *       *       *




                                      Page 7 of 10
                                                                                         016
     Case
     Case20-03404
          20-03404 Document
                   Document13-19
                            1-19 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on08/28/20
                                                08/31/20 Page
                                                         Page18
                                                              18of
                                                                of20
                                                                   20




      IN WITNESS WHEREOF, the duly authorized representatives of the Parties have caused this
Agreement to be executed on the date first written above. ¶
¶
RECIPIENT:                                            DISCLOSER:¶
¶
W&T Offshore Inc.    ARENA ENERGY, LP¶
                                                      by ARENA ENERGY GP, LLC¶
                                                      its Sole General Partner¶

         ¶
By:                                               By:
¶
Name:                                             Name: Scott C. Weatherholt¶
Title:                                            Title: Senior Vice President – General
Counsel ¶
RECIPIENT:                                    DISCLOSER:

W&T OFFSHORE INC.                             ARENA ENERGY, LP
                                              By:                                               A
                                                 its general partner
                                              By:                                               W
By:                                              its sole member
Name:                                         By:
Title:                                           its general partner
                                              By:
                                                 its sole member


                                          By:
                                          Name: John Edward Menger
                                          Title: Interim General Counsel




                                        Page 8 of 10
                                                                                       017
Case
Case20-03404
     20-03404 Document
              Document13-19
                       1-19 Filed
                            Filedin
                                  inTXSB
                                    TXSBon
                                         on08/28/20
                                           08/31/20 Page
                                                    Page19
                                                         19of
                                                           of20
                                                              20




                           EXHIBIT A

TO THAT CERTAIN CONFIDENTIALITY AGREEMENT DATED ___________, 2020
                        BY AND BETWEEN
                                           , AS RECIPIENT,
                              AND
                 ARENA ENERGY, LP, AS DISCLOSER


                   DESCRIPTION OF PROPERTIES




                                                                018
 Case
 Case20-03404
      20-03404 Document
               Document13-19
                        1-19 Filed
                             Filedin
                                   inTXSB
                                     TXSBon
                                          on08/28/20
                                            08/31/20 Page
                                                     Page20
                                                          20of
                                                            of20
                                                               20




Document comparison by Workshare Compare on Sunday, August 2, 2020
4:10:57 PM
Input:
                    interwovenSite://DMS.KIRKLAND.COM/LEGAL/70282937/
Document 1 ID
                    1
                    #70282937v1<LEGAL> - Arena - W&T Confidentiality
Description
                    Agreement (W&T 8-2-20)
Document 2 ID       C:\NRPortbl\LEGAL\JFURLOW\70282937_4.docx
Description         C:\NRPortbl\LEGAL\JFURLOW\70282937_4.docx
Rendering set       Color

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                              30
Deletions                               36
Moved from                               0
Moved to                                 0
Style change                             0
Format changed                           0
Total changes                           66




                                                                        019
